Citation Nr: 0026830	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1970 to 
February 1972.  He also had various periods of active duty 
for training (ACDUTRA), to include a period from December 5, 
1994 to December 16, 1994.  

This matter arises from various rating decisions rendered 
since July 1996 by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center in Togus, Maine, and the 
Manchester, New Hampshire, Regional Office (RO).  The latter 
is currently the office of jurisdiction.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) in June 1998 for appellate 
consideration.  However, following preliminary review, the 
Board remanded the case to the RO in July 1998 for additional 
development.  That was accomplished to the extent possible, 
and the case was returned to the Board for further appellate 
consideration in July 2000.  

In August 2000, the veteran submitted additional medical 
evidence through his accredited representative, and waived 
its review by the RO pursuant to the provisions of 38 C.F.R. 
§ 20.1304(c) (1999).  It has been made a permanent part of 
the appellate record.  


FINDING OF FACT

The appellate record includes medical diagnoses of a 
psychiatric disorder, variously described, which ostensibly 
relate it to the veteran's ACDUTRA.  



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, variously diagnosed, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellate record currently includes several medical 
reports which list various psychiatric diagnoses.  In 
addition, some indicate that a psychiatric disorder either 
was acquired or aggravated by the veteran's period of ACDUTRA 
in December 1994.  For the purposes of well grounding a given 
claim, the evidence is presumed to be true.  Cf. King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Under the circumstances, 
the Board finds that the requirements for a well-grounded 
claim for service connection have been met in this case.  See 
38 U.S.C.A. § 5107(a).  


ORDER

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, variously diagnosed, is 
well grounded; to this extent, the appeal is granted subject 
to the provisions set forth in the following remand portion 
of this decision.  


REMAND

The veteran asserts that he acquired a psychiatric disorder 
as a result of a period of ACDUTRA that began on December 5, 
1994 and ended on December 16, 1994.  The record indicates 
that the veteran was seen at a VA medical facility on 
December 16, 1994, complaining of forgetfulness, sadness, and 
anxiety of two years' duration which, he stated, seemed to 
have increased in severity during the prior few months.  
Following this, he was hospitalized at a VA facility from 
December 30, 1994 to January 17, 1995, at which time he was 
diagnosed with major depressive disorder, delusional disorder 
(grandiose type), and obsessive/compulsive disorder.  He also 
has been diagnosed as suffering from dysthymia.  

Following the Board's July 1998 remand, a number of VA 
physicians have offered opinions regarding the etiology of 
the veteran's disability.  One indicated that the veteran's 
psychiatric disorder stemmed from his period of ACDUTRA 
during late 1994.  Another indicated that this period of 
ACDUTRA aggravated a preexisting psychiatric disorder, and 
another discounted any relationship between the veteran's 
psychiatric disorder and his ACDUTRA.  Under the 
circumstances, in view of the conflicting opinions which have 
been received, the Board believes that additional examination 
and evaluation of the veteran's psychiatric symptomatology is 
necessary in order to resolve the current discrepancies in 
the aforementioned medical opinions.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran should be afforded a VA 
examination by a board of two 
psychiatrists who have not previously 
examined him, if possible.  The claims 
folder should be made available to the 
examining physicians.  All indicated 
tests and studies should be accomplished.  
The examiners should indicate all 
psychiatric symptomatology observed, and 
should indicate complete diagnoses and 
date of onset, if possible, for the 
psychiatric disorders observed.  After 
examination and review of the record, 
including the previous medical 
examinations and opinions, the examiners 
should offer their opinions as to whether 
it is at least as likely as not that the 
veteran's psychiatric disorder(s) began 
during his period of ACDUTRA from 
December 5, 1994 to December 16, 1994.  
Alternatively, if a psychiatric disorder 
is considered to have preexisted that 
period of ACDUTRA, the examiners should 
offer their opinions as to whether it is 
at least as likely as not that a 
psychiatric disability observed increased 
beyond its natural progression as a 
result of that period of ACDUTRA.  A 
complete rationale should be given for 
each opinion and conclusion expressed.  

2.  The RO should review the examination 
report(s) to ensure compliance with this 
REMAND.  Any that is not should be 
returned for corrective action.  

3.  Following completion of the 
foregoing, the RO should again review the 
claim.  If the benefit sought on appeal 
is not granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
appropriate.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
additional information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 


